Exhibit (10)(b)

 

SECOND AGREEMENT OF AMENDMENT

 

SECOND AGREEMENT OF AMENDMENT, dated as of September 23, 2003 (this
“Amendment”), by and between, The First American Corporation, a California
corporation (“First American”), for itself and on behalf of the First American
Subsidiaries (as defined below), and Experian Information Solutions, Inc., an
Ohio corporation (“Experian”; First American, together with Experian, each a
“Party” and, collectively, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, First American, certain subsidiaries of First American (the “First
American Subsidiaries”) and Experian are parties to that certain Contribution
and Joint Venture Agreement, made as of November 30, 1997 (the “Original
Contribution Agreement”), as amended by that certain Agreement of Amendment,
dated June 30, 2003, by and between First American and Experian (the “First
Amendment”; the Original Contribution Agreement, as amended by the First
Amendment, the “Contribution Agreement”);

 

WHEREAS, First American, the First American Subsidiaries and Experian are
parties to that certain Operating Agreement for First American Real Estate
Solutions, a California limited liability company (“FARES”), dated as of
November 30, 1997 (the “Original Operating Agreement”), as amended by the First
Amendment (the Original Operating Agreement, as amended by the First Amendment,
the “Operating Agreement”);

 

WHEREAS, FARES is currently in negotiations with Transamerica Finance
Corporation, a Delaware corporation, to acquire all of the equity interests in
Transamerica Real Estate Tax Service, a Delaware corporation, and Transamerica
Flood Hazard Certification, Inc., a Delaware corporation, or any successor
entity or entities thereto (the “TA Transaction”).

 

WHEREAS, the Parties desire to amend the Contribution Agreement and the
Operating Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used in (a)
Section 3 of this Amendment shall have the meaning given thereto in the
Contribution Agreement and (b) Section 4 of this Amendment shall have the
meaning given thereto in the Operating Agreement.

 

2. Effectiveness of this Amendment. This Amendment shall become effective on the
date hereof (such date, the “Effective Date”).

 



--------------------------------------------------------------------------------

3. Amendment to the Contribution Agreement. The Contribution Agreement is
amended as follows:

 

(a) The defined term “Trigger Date” in Section 1.01 is deleted in its entirety
and replaced with the following:

 

“TA Transaction” shall have the meaning provided in the definition of “Trigger
Date”, below.

 

“Trigger Date” shall mean November 30, 2002, provided, that upon the closing of
NEWCO’s purchase from Transamerica Finance Corporation, a Delaware corporation,
of all of the equity interests in Transamerica Real Estate Tax Service, a
Delaware corporation, and Transamerica Flood Hazard Certification, Inc., a
Delaware corporation, or any successor entity or entities thereto (the “TA
Transaction”), the Trigger Date shall be the fifth anniversary of the closing
date of the TA Transaction.”

 

4. Amendment to the Operating Agreement. The Operating Agreement is amended as
follows:

 

(a) The following definitions are added to Section 1.01:

 

““Covered Period” shall have the meaning provided in Section 5.05(a)(1).

 

“TA Abandonment” means the date on which the Company abandons its efforts to
pursue the TA Transaction, whether (i) by cessation of any further negotiations
regarding the TA Transaction prior to entry into definitive agreements with
respect thereto, (ii) by termination of any definitive agreements to enter into
the TA Transaction other than following the consummation of the TA Transaction
or (iii) otherwise.

 

“TA Closing” means the date on which the closing of the TA Transaction occurs.

 

“TA Companies” means Transamerica Real Estate Tax Service, a Delaware
corporation, and Transamerica Flood Hazard Certification, Inc., a Delaware
corporation, or any successor entity thereto.

 

“TA Transaction” means the Company’s purchase from Transamerica Finance
Corporation, a Delaware corporation, of all of the equity interests in the TA
Companies, or any successor entity or entities thereto.”

 

(a) Section 5.05(a) is deleted in its entirety and replaced with the following
text:

 

“(a) Subject to applicable law and any limitations contained elsewhere in this
Agreement (including, without limitation, Section 4.05(b)), the Management
Committee (i) shall, at the time of any payment by the Members in respect of
their

 

-2-



--------------------------------------------------------------------------------

income tax obligations attributable to their respective Membership Interests,
distribute to the Members, based upon their then respective Percentage
Interests, 40% (which percentage the Management Committee may from time to time
hereafter, upon the unanimous vote of the Managers, adjust to reflect material
changes in tax rates) of the consolidated Net Profits and (ii) may, in its sole
discretion, elect from time to time to otherwise distribute Distributable Cash
to the Members; provided that:

 

(1) until the fifth anniversary of the TA Closing or the TA Abandonment
(whichever shall occur) (the “Covered Period”), the Management Committee shall
distribute for each year of such period an amount equal to not less than
one-half of the difference of (A) the consolidated Net Profits for the
applicable year minus (B) any distribution made pursuant to subsection (a),
clause (i) of this Section 5.05 for such year;

 

(2) for the six month period from July 1, 2003 to December 31, 2003, the
Management Committee shall distribute an amount equal to one-half of the
difference of (A) the consolidated net income of FARES II for such six month
period minus (B) any distribution made pursuant to clause (i) of Section 5.05(a)
of the FARES II Operating Agreement for such six month period;

 

(3) for each year during the Covered Period commencing after December 31, 2003,
the Management Committee shall distribute an amount equal to one-half of the
difference of (A) the consolidated FARES II Net Profits minus (B) any
distribution made pursuant to clause (i) of Section 5.05(a) of the FARES II
Operating Agreement for such year; and

 

(4) during the Covered Period, promptly following any distributions made
pursuant to clause (1) and either clause (2) or clause (3) of this proviso, the
Management Committee shall distribute any cash held by the Company in excess of
$100,000,000; provided that for purposes of calculating cash held by the
Company, cash held by the Company, FARES II and their respective subsidiaries
shall be deemed cash held by the Company.

 

The parties agree that in the six month period prior to the end of the Covered
Period they will negotiate in good faith to determine the formula or method by
which distributions over and above tax distributions (contemplated by Section
5.05(a)(i) or otherwise) will be made by the Company; it being understood and
agreed that it is the intent of the parties that the Company makes distributions
of its cash flow in excess of its working capital needs and other cash needs,
including, without limitation, adequate reserves for reasonable future
contingencies and acquisitions, based upon an agreed formula or method of
determination.”

 

-3-



--------------------------------------------------------------------------------

5. Consent. Experian hereby consents to the TA Transaction substantially on the
terms set forth in that certain Letter of Intent, dated August 15, 2003, a copy
of which is attached hereto as Exhibit A.

 

6. Miscellaneous.

 

(a) Except as expressly modified by this Amendment, the Contribution Agreement
and the Operating Agreement shall continue to be and remain in full force and
effect in accordance with their respective terms. Any future reference to the
Contribution Agreement shall from and after the Effective Date be deemed to be a
reference to the Contribution Agreement as amended by this Amendment. Any future
reference to the Operating Agreement shall from and after the Effective Date be
deemed to be a reference to the Operating Agreement as amended by this
Amendment.

 

(b) This Amendment may be executed in any number of counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one instrument.

 

(c) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA.

 

(d) This Amendment may be executed by facsimile signature and each such
signature shall be treated in all respects as having the same effect as the
original signature.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused its name to be hereunto
subscribed by its officer thereunto duly authorized, all as of the day and year
first above written.

 

THE FIRST AMERICAN CORPORATION By:   /s/    PARKER S. KENNEDY          

--------------------------------------------------------------------------------

   

Name:

Title:

 

EXPERIAN INFORMATION SOLUTIONS, INC. By:   /s/    DONALD ROBERT          

--------------------------------------------------------------------------------

   

Name:

Title:

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A

 

LETTER OF INTENT

 

A-1



--------------------------------------------------------------------------------

LETTER OF INTENT

 

August 15, 2003

 

re: Acquisition of Transamerica Real Estate Tax Service, Inc., a Delaware
corporation, and Transamerica Flood Hazard Certification, Inc., a Delaware
corporation (together with their respective subsidiaries each, a “Company” and
collectively, the “Companies”)

 

Mr. Christopher L. Gillock

Executive Vice President – Corporate Development,

Marketing & Communications

Transamerica Finance Corporation

9399 W. Higgins Road, Suite 600

Rosemont, IL 60018

 

Dear Mr. Gillock:

 

This letter (referred to hereinafter as this “Letter of Intent”) expresses the
intentions of First American Real Estate Solutions LLC, a California limited
liability company (“FARES”) owned 80% by The First American Corporation, a
California corporation (“First American”) and 20% by Experian Information
Solutions, Inc, an Ohio corporation (“Experian”), and Transamerica Finance
Corporation, a Delaware corporation (“TFC”; FARES and TFC each, a “Party” and
collectively, the “Parties”), with respect to the transactions described herein.
This Letter of Intent supersedes any prior communications between us regarding
the proposed transaction described herein.

 

FARES understands that TFC directly owns 100% of the voting and non-voting (if
any) securities of each of the Companies. Subject to the terms and conditions
set forth below, the transaction will consist of the purchase of all of the
equity interests of the Companies (the “Interests”) by FARES (the
“Transaction”).

 

Except as provided in Paragraph 10 hereof, this Letter of Intent is not intended
to be (and the Parties specifically acknowledge that it is not) a legally
binding obligation of the Parties. The Parties would attempt to negotiate
legally binding definitive agreement or



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 2

 

agreements (collectively, the “Definitive Agreement”) based on the proposal
described in this Letter of Intent, which would be drafted, negotiated and
executed by the Parties within 30 days after the date hereof. The proposal would
include, but not be limited to, the following key elements:

 

        1. In consideration of the satisfaction of TFC’s obligations in the
Transaction, including, without limitation, the conveyance to FARES of the
Interests, FARES will deliver to TFC cash, by wire transfer of immediately
available funds, in an amount equal to $400,000,000. The parties intend that the
Transaction will be consummated promptly following receipt of necessary consents
and expiration of required waiting periods (the date of such consummation, the
“Closing Date”).

 

        2. Prior to the Closing Date, TFC will convert each Company to a
Delaware limited liability company pursuant to the laws of the State of
Delaware, including, without limitation, Section 18-214 of the Delaware Limited
Liability Company Act.

 

        3. The Transaction will be accomplished pursuant to the terms of the
Definitive Agreement, which will be in form and content mutually satisfactory to
the Parties. The Definitive Agreement will include customary terms (including
appropriate materiality and knowledge qualifiers), conditions, representations,
warranties, covenants, closing conditions and indemnification provisions,
including, without limitation:

 

(a) Seller Representations and Warranties – representations and warranties made
by TFC with respect to (i) the existence and good standing of TFC and the
Companies, (ii) the binding effect of the Definitive Agreement on TFC, (iii)
TFC’s authorization and capacity to enter into the Definitive Agreement and to
consummate the Transaction, (iv) the outstanding equity of the Companies and
other matters related to the equity of the Companies, (v) investments made by
the Companies and the fact that the Companies have no subsidiaries, (vi) the
financial statements and financial condition of the Companies, (vii) the books
and records of the Companies, (viii) the Companies’ title to their respective
properties and encumbrances on those properties, (ix) real property owned by a
Company, (x) leases and other material contracts to which a Company is a party,
including specific representations regarding agreements with major customers and
suppliers of each Company, (xi) restrictive documents to which a Company is a
party or which affect a Company or which may prevent TFC from entering into the
Definitive Agreement or consummate the Transaction, (xii) litigation to which a
Company is a party or which may effect a Company or which may prevent TFC from
entering into the Definitive Agreement or consummate the Transaction, (xiii)
taxes of and tax matters relating to each Company, (xiv) insurance policies
covering a Company, (xv) intellectual property owned or licensed by the
Companies, (xvi) compliance with the law by the Companies, (xvii) governmental
licenses held by a Company and governmental, regulatory or similar approvals or
authorizations benefiting a Company, (xviii) labor matters affecting a Company
and employee benefit plans of a Company and a list of employees of each



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 3

 

Company together with each employee’s years of service, current salary, most
recent bonus, if any, and bonus target, (xix) interests held by TFC and its
affiliates in clients, suppliers, competitors and other persons or entities
related to or affecting a Company, (xx) changes in a Company since the June 30,
2003 balance sheets, (xxi) consents and approvals necessary to enter into the
Definitive Agreement and consummate the Transaction and the lack of violations
resulting therefrom, (xxii) the effect of the consummation of the Transaction on
material agreements involving a Company, (xxiii) broker’s or finder’s fees
payable in connection with the Transaction, (xxiv) environmental matters
relating to a Company and (xxv) claims history with respect to the products of
each Company.

 

(b) Buyer Representations and Warranties – representations and warranties made
by FARES with respect to (i) the existence and good standing of FARES, (ii) the
binding effect of the Definitive Agreement on FARES, (iii) FARES’s authorization
and capacity to enter into the Definitive Agreement and to consummate the
Transaction, (iv) litigation affecting the ability of FARES to enter into the
Definitive Agreement or consummate the Transaction, (v) restrictive documents
which may prevent FARES from entering into the Definitive Agreement or
consummate the Transaction, (vi) consents and approvals necessary to enter into
the Definitive Agreement and consummate the Transaction and the lack of
violations resulting therefrom and (vii) the sufficiency of FARES’s financing to
consummate the Transaction;

 

(c) Interim Covenant – an agreement by TFC to cause the Companies to operate in
the ordinary course between the date on which the parties sign the Definitive
Agreement and the Closing Date; and an agreement by First American and its
affiliates to use its reasonable best efforts to refrain from using the pendency
of the Transaction for any commercial advantage vis-à-vis TFC and its
affiliates;

 

(d) Exclusive Dealing – an agreement by TFC to refrain from and to cause its
affiliates and representatives to refrain from initiating, encouraging,
negotiating or taking similar action with respect to the sale of a Company to a
person or entity other than FARES;

 

(e) Inter-Company Debt – an agreement by TFC to satisfy, forgive or otherwise
terminate and to cause TFC’s affiliates to satisfy, forgive or otherwise
terminate all indebtedness and liabilities of a Company to affiliates of a
Company (the “Mandatory Termination”). TFC may cause the Companies to forgive or
otherwise terminate all indebtedness and liabilities of an affiliate of a
Company to such Company (the “Voluntary Termination”). Specifically with respect
to the inter-company loan from the Companies to TFC and its affiliates,
including AEGON, USA (“AEGON”), on or immediately prior to the closing date of
the Transaction, the Companies shall transfer to TFC or AEGON via dividend the
full balance of such inter-company loan minus the Mandatory Closing Cash Balance
as described in Paragraph 3(f) below. Immediately prior to the closing of the



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 4

 

Transaction, but subsequent to the dividend described in the foregoing sentence,
TFC or AEGON will repay the unpaid balance of the inter-company loan, which
payment shall be for an amount equal to the Mandatory Closing Cash Balance;

 

(f) Cash Balances; Accounts Receivable – as of the closing of the Transaction,
the Companies in the aggregate will have cash in an amount no less than
$25,000,000 plus the difference resulting from the subtraction of the Net
Accounts Receivable (as defined below) from $4,500,000 (the “Mandatory Closing
Cash Balance”). “Net Accounts Receivable” means the difference resulting from
the subtraction of the aggregate accounts payable and the claims loss reserve of
the Companies as of the Closing Date from the aggregate accounts receivable of
the Companies as of the Closing Date. In determining the Net Accounts
Receivable, receivables older than 180 days shall be excluded. A true-up of the
accounts receivable used to calculate the Net Accounts Receivable will occur no
later than the eight month anniversary of the Closing Date;

 

(g) Severance; Executive Bonuses and Commissions – FARES will provide to
employees of the Companies, at FARES’ cost and expense, for a minimum period of
12 months following the consummation of the Transaction, severance and
separation pay benefits and terms that are the same in all respects as those
applicable to employees of the Companies on the date of this Letter of Intent
(including such benefits and payments that would be provided upon a sale of
Company assets); provided, however, that TFC or one of its affiliates will
assume obligations to pay (i) all amounts due under the TFC Finance Corporation
2002-2004 DAP ROE Bonus Plan or any similar plan or obligation and (ii) all
amounts and benefits payable under any of the Companies annual bonus plans as a
result of the consummation of the Transaction. In addition to the Mandatory
Closing Cash Balance, the Companies will fund or otherwise pay a pro rata
portion of the bonuses payable to the employees of the Companies through the
Closing Date;

 

(h) Other TFC Covenants – agreements by TFC regarding, among other matters, (i)
due diligence of the Companies, (ii) use of reasonable best efforts to
consummate the Transaction, (iii) termination of benefit plans maintained by a
Company prior to the closing, (iv) delivery of resignation letters from members
of the board of directors and officers of each Company and (v) delivery of
corporate records and minute books of the Companies to FARES;

 

(i) FARES Covenants – agreements by FARES to use its best efforts to consummate
the Transaction and to maintain the confidence of materials provided during due
diligence;

 

(j) Mutual Closing Conditions – a condition on either Party’s obligation to
close the Transaction in the event (i) the Transaction has been enjoined, (ii)
laws are in effect or approvals have not been obtained which would prohibit the



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 5

 

Transaction or (iii) litigation has been instituted which would prohibit the
consummation of the transaction;

 

(k) TFC’s Closing Conditions – a condition on TFC’s obligation to close the
Transaction in the event (i) FARES’s representations or warranties are not true
and accurate in all material respects, (ii) FARES has materially breached one of
its agreements in the Definitive Agreement, (iii) FARES has failed to deliver a
certified copy of its governing documents and a good standing certificate, (iv)
FARES has failed to take all corporate action necessary to consummate the
Transaction or (v) FARES fails to deliver an opinion of counsel in form and
substance reasonably satisfactory to TFC;

 

(l) FARES’s Closing Conditions – a condition on FARES’s obligation to close the
Transaction in the event (i) TFC’s representations or warranties are not true
and accurate in all material respects, (ii) TFC has materially breached one of
its agreements in the Definitive Agreement, (iii) TFC has failed to deliver a
certified copy of its and the Companies’ governing documents and good standing
certificates, (iv) TFC has failed to take all corporate action necessary to
consummate the Transaction, (v) TFC fails to deliver an opinion of counsel in
form and substance reasonably satisfactory to FARES, (vi) there has been a
material adverse effect on either Company (excluding any such effect to the
extent resulting from or arising in connection with (A) changes or conditions
generally affecting the industries or segments in which the Companies operate,
(B) changes in general economic, market or political conditions or changes in
market interest rates, (C) the negotiation, execution or announcement of the
Transaction, the Definitive Agreement or the transactions contemplated thereby,
including the impact thereof on relationships with customers and employees),
(vii) TFC fails to deliver a FIRPTA certificate of TFC (if deemed necessary by
the parties), (viii) the Mandatory Termination has not occurred or TFC has
failed to deliver written evidence thereof in a form reasonably satisfactory to
FARES and (ix) TFC and/or its affiliates, as relevant, have failed to execute
and deliver to FARES a transition services agreement providing for the provision
at current cost of such services by TFC and/or its affiliates to FARES and/or
the Companies as may be necessary to facilitate the transition of the Companies
into FARES (including the temporary provision of payroll services with respect
to the employees of the Companies);

 

(m) Termination – a right to terminate the Definitive Agreement without further
liability or obligation (subject to limited exceptions regarding matters such as
confidentiality and payment of expenses) (i) by mutual agreement, (ii) by one
Party in the event its conditions to close have not be satisfied on or prior to
the Termination Date (as defined below), (iii) by either Party if the
Transaction has been permanently and finally enjoined and (iv) by FARES if as a
condition to receiving the approval of the Transaction by any governmental
entity it is required to (A) divest, sell or hold separate or agree to license
to its competitors, before or after the Closing Date, any material portion of
its or the Companies’ businesses, product lines, properties or assets, as the
case may be, (B)



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 6

 

make any material changes or accept material restrictions in the operation of
such businesses, product lines, properties or assets or (C) make any material
changes or accept any material restrictions to this Agreement or the
transactions contemplated hereby. For the avoidance of doubt, a termination of
the Definitive Agreement shall have no effect on FARES’s obligations under
Paragraph 8 of this letter of intent.

 

(n) Indemnification – an agreement among the parties that the representations
and warranties made by the parties shall survive until April 30th of the
calendar year that is two calendar years following the calendar year in which
the Closing Date occurs, subject to customary carve-outs for certain
representations and warranties, including those made with respect to title to
the stock, power and authority, capitalization and broker’s fees, which will
survive in perpetuity, and benefit plans, which will survive for a period of
four months following the expiration of the applicable statute of limitations.
Each Party will indemnify the other for damage caused by a breach of its
representations and warranties, subject to a basket equal to $2,000,000 and a
cap equal to $135,000,000, subject to customary carve-outs for certain
indemnification obligations;

 

(o) Tax Matters – in addition to standard agreements regarding tax matters, an
agreement among the parties regarding (i) the filing of tax returns of the
Companies, (ii) the survival of tax representations and warranties and (iii) the
allocation of all taxes for pre-closing periods, including a pro rata portion of
all taxes for the pre-closing portion of periods that begin prior to the Closing
Date and end after the Closing Date, to TFC and all taxes for post-closing
period, including a pro rata portion of all taxes for the post-closing portion
of period that begin prior to the Closing Date and end after the Closing Date,
to FARES. TFC and FARES will share transfer, sales and use, registration, stamp
and similar taxes, if any, imposed in connection with the sale of the Interests;
provided, however, FARES shall pay all taxes, if any, attributable to the
conversion of each Company to a Delaware limited liability company as set forth
in Paragraph 2, above, but only to the extent such taxes exceed the taxes that
would have been paid had the transaction been structured as sale by TFC of the
stock of the Companies, without the aforementioned conversion, with the making
of an election under Section 338(h)(10) of the Internal Revenue Code of 1986, as
amended. TFC will pay all taxes incurred in connection with the Mandatory
Termination and the Voluntary Termination; and

 

(p) Governing Law and Disputes – an agreement among the parties that the
Definitive Agreement shall be governed by New York law and that all disputes
under Definitive Agreement or arising out of the Transaction will be governed by
New York law.

 

        4. Until the earlier of the termination of this Letter of Intent
pursuant to Paragraph 11 or the 60th day after the date of this Letter of
Intent, each of AEGON and TFC agrees that it will not and will not cause its
affiliates or either Company or their respective



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 7

 

representatives to, directly or indirectly (a) offer to sell either Company, in
whole or in part, or offer to enter into any transaction similar to the
Transaction, (b) agree to sell either Company, in whole or in part, to, or agree
to enter into any transaction similar to the Transaction with, any individual or
entity other than FARES, (c) make or assist anyone else in making any proposal
to purchase either Company or to enter into any transaction similar to the
Transaction, (d) encourage, solicit or initiate discussions or negotiations with
or provide any information to, any individual or entity other than FARES
concerning any merger, consolidation, sale of assets, sale of securities or
acquisition of beneficial ownership of any stock of either Company or any
transaction similar to the Transaction, or (e) otherwise knowingly take any
action which would prejudice the ability of TFC or FARES to complete the
Transaction.

 

        5. Each of the Parties shall bear its own legal, accounting and other
expenses in connection with the proposed Transaction. In particular, legal,
accounting, investment banking and other expenses of TFC and/or the Companies in
connection with the Transaction shall not be (or become) liabilities of either
Company after the Closing or in any way assumed by FARES or its affiliates.

 

        6. Upon receipt of a signed counterpart of this Letter of Intent, FARES
will cause its counsel to prepare a draft of the Definitive Agreement for
submission to TFC and its counsel and shall cause its personnel, accountants,
counsel and advisors to complete their investigation and evaluation of the
Companies as promptly as practicable.

 

        7. Concurrent with, or promptly following, the execution of this Letter
of Intent, the Parties will cooperate to effect all necessary regulatory
filings, including but not limited to the filing (the “HSR Filing”) pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “Act”) in
connection with the Transaction. FARES will pay the filing fee associated with
the HSR Filing and each Party shall otherwise bear its own legal, accounting and
other expenses in connection therewith.

 

        8. On the date that the HSR Filing is submitted to the appropriate
governmental entities, FARES will deposit cash in the amount of $10,000,000 (the
“InitialDeposit”) into a third-party escrow account (the “Escrow Account”), on
terms consistent with the terms of this Letter of Intent and otherwise mutually
agreeable to the Parties and the third-party escrow agent. All deposits made
into the Escrow Account pursuant to this Paragraph 8 are collectively referred
to herein as the “Escrow Amount”.

 

                (a) Unless the waiting period under the Act has terminated or
expired on or prior to the 100th day following the date on which the waiting
period under the Act has commenced, FARES shall have the right in its discretion
to unilaterally terminate the Definitive Agreement on or prior to such date, in
which event, unless the Definitive Agreement is terminated by FARES for any
reason specified and identified in the Definitive Agreement (other than as a
result of the failure of the termination or expiration of the waiting period
under the Act), TFC shall be entitled to the Initial Deposit together with any
interest earned thereon. If the Definitive Agreement has been executed by the
Parties, on the 101st day after the date on which the waiting



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 8

 

period under the Act has commenced (or if such date is not a business day, the
business day immediately following), FARES will make a second deposit of cash in
the amount of $5,000,000 into the Escrow Account (the “Second Deposit”), unless
(a) the waiting period under the Act has terminated or expired on or prior to
such date or (b) the Definitive Agreement has been terminated on or prior to
such date; provided, however, that TFC shall have the right in its discretion to
unilaterally terminate the Definitive Agreement on the 110th day after the date
on which the waiting period under the Act has commenced, in which event the
Initial Deposit and, if made, the Second Deposit, shall be returned to FARES,
together with any interest earned thereon, and FARES shall not be required to
make any subsequent deposits to the Escrow Account.

 

                (b) Unless the waiting period under the Act has terminated or
expired after the 101st day and on or prior to the 180th day following the date
on which the waiting period under the Act has commenced, FARES shall have the
right in its discretion to unilaterally terminate the Definitive Agreement on or
prior to such date, in which event, unless the Definitive Agreement is
terminated by FARES for any reason specified and identified in the Definitive
Agreement (other than as a result of the failure of the termination or
expiration of the waiting period under the Act), TFC shall be entitled to (i)
the Initial Deposit and (ii) the Second Deposit, together with any interest
earned thereon. If the Definitive Agreement has been executed by the Parties, on
the 181st day after the date the waiting period under the Act has commenced (or
if such date is not a business day, the business day immediately following),
FARES will make a third deposit of cash in the amount of $5,000,000 into the
Escrow Account (the “Third Deposit”), unless (i) the waiting period under the
Act has terminated or expired on or prior to such 180th day or (ii) the
Definitive Agreement has been terminated on or prior to such 180th day.

 

                (c) If FARES, after the 180th day following the date on which
the waiting period under the Act has commenced, unilaterally terminates the
Definitive Agreement and if, at such time, certain conditions to closing to be
negotiated and specified under the Definitive Agreement have been satisfied
other than termination or expiration of the waiting period under the Act, upon
such termination TFC shall be entitled to the Escrow Amount, together with any
interest earned thereon.

 

                (d) If the Transaction is not consummated within 90 days after
the date on which the Third Deposit is made (or required to be made), either
Party may at its discretion terminate the Definitive Agreement and if, at such
time, the waiting period under the Act has not terminated or expired and
provided FARES did not terminate the Definitive Agreement for any reason
specified and identified in the Definitive Agreement (other than as a result of
the failure of the termination or expiration of the waiting period under the
Act), then upon such termination (the “Termination Date”), TFC shall be entitled
to the Escrow Amount, together with any interest earned thereon; provided,
however, that if FARES and TFC mutually agree in good faith that the waiting
period under the Act will terminate or expire within 90 days following the
Termination Date, the Termination Date may be extended for up to an additional
90 days, after which date either Party may at its discretion terminate the
Definitive Agreement and if, upon such termination, the waiting period under the
Act has not terminated or expired and provided FARES



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 9

 

did not terminate the Definitive Agreement for any reason specified and
identified in the Definitive Agreement (other than as a result of the failure of
the termination or expiration of the waiting period under the Act), TFC shall be
entitled to the Escrow Amount, together with any interest earned thereon.

 

                (e) If the Parties cannot agree upon the terms of a Definitive
Agreement, the Definitive Agreement is terminated for any reason specified and
identified in the Definitive Agreement other than as a result of the failure of
the termination or expiration of the waiting period under the Act or upon the
consummation of the Transaction, FARES shall be entitled to the Escrow Amount,
together with any interest earned thereon.

 

                (f) TFC and FARES agree to use reasonable best efforts to cause
the waiting period under the Act to terminate or expire as soon as practicable.

 

        9. Each Party agrees that no disclosure of, or reference to, this Letter
of Intent or the Transaction or the identity of the Parties, the Companies or
any affiliate thereof shall be made without the consent of the other Party,
except disclosure by the Parties on a need-to-know basis only to their
respective counsel, accountants, financial advisors and employees who are
directly involved in the transactions described herein, each of whom shall agree
to be bound by the provisions of this Paragraph 9; provided, however, that
nothing in this Paragraph 9 shall prevent a Party from making any such
disclosure so long as it obtains a written opinion from counsel independent of
such Party and its affiliates that such disclosure is required by law or in
connection with any judicial or regulatory proceeding and the other Party is
given reasonable opportunity to resist disclosure thereof prior thereto at its
own expense; provided, further, that nothing in this Paragraph 9 shall prevent
or restrict the Parties from disclosing information in connection with the HSR
Filing and related regulatory proceedings. The Parties further agree that each
Party shall have the right, prior to disclosure or presentation of any kind, to
review and approve the timing, content and the manner (including, without
limitation, any press release) in which this Letter of Intent or the Transaction
or the identity of such Party or any affiliate thereof is disclosed or presented
to any person other than a Party’s counsel, accountants, financial advisors and
employees who are directly involved in the transactions described herein. The
terms and provisions of the letter agreement between First American and
Transamerica Corporation, dated May 5, 2003, regarding confidentiality of
evaluation material (the “Confidentiality Agreement”), shall continue in full
force and effect in accordance with its terms, except that the parties hereby
agree that such letter agreement is hereby amended and shall be construed to
provide that (a) FARES or First American may provide Evaluation Material (as
defined in the Confidentiality Agreement) with Experian and its affiliates and
may discuss with Experian and its affiliates its participation in the
Transaction, provided that as a condition to provision of such Evaluation
Material Experian agrees to be bound by the provision of the Confidentiality
Agreement (as modified by this Letter of Intent), (b) FARES or First American
may discuss the existence of the Transaction with a single employee of J.P.
Morgan Chase & Co. and its affiliates and such employee shall agree in writing
to be bound by the Confidentiality Agreement, (c) First American and TFC may
make such disclosures concerning the Transaction as each, in its



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 10

 

reasonable opinion, determines to be necessary under the securities laws of the
United States or any state and (d) in the second full paragraph on page 3 of the
Confidentiality Agreement, the word “not” in the second line of that paragraph
shall be deleted so that the language shall read “[y]ou agree that for a period
of 18 months from the date of this letter agreement, neither you nor any of your
subsidiaries or affiliates will solicit . . . .”.

 

        Notwithstanding anything contained in the Confidentiality Agreement,
this Letter of Intent or in any other document, agreement or understanding
relating to the transactions contemplated by this Letter of Intent, each Party
(and each employee, representative, or other agent of such party) is authorized
to disclose to any and all persons, beginning immediately upon commencement of
discussions regarding the transactions contemplated by this Letter of Intent,
and without limitation of any kind, the tax treatment and tax structure of such
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to such party (or any employee, representative, or
other agent of such party) relating to such tax treatment and tax structure. For
purposes of this authorization, the “tax treatment” of a transaction means the
purported or claimed U.S. federal income tax treatment of the transaction, and
the “tax structure” of a transaction means any fact that may be relevant to
understanding the purported or claimed U.S. federal income tax treatment of the
transaction. None of the Parties to the transactions contemplated by this Letter
of Intent provides U.S. tax advice, and each Party should consult its own
advisors regarding its participation in the transactions contemplated by this
Letter of Intent.

 

        10. FARES agrees, and by TFC’s acceptance of this Letter of Intent, it
agrees, that the provisions set forth in Paragraphs 4, 5, 7, 8, 9, 10, 12 and
the last sentence of Paragraph 11 hereof (the “Binding Provisions”) shall
constitute legally binding obligations of the respective parties. FARES agrees,
and by TFC’s acceptance of this Letter of Intent, it agrees, that the provisions
set forth in this Letter of Intent, other than the Binding Provisions, are an
expression of intent only, and do not set forth all of the matters upon which
the Parties must reach agreement in order for the Transaction to be consummated.
The respective rights and obligations of the Parties remain to be defined in the
Definitive Agreement and related documents, the terms and conditions of which
will be subject to approval by the Parties. Accordingly, except as set forth in
the first sentence of this Paragraph 10, this Letter of Intent does not, and
upon its acceptance by TFC will not, constitute a legally binding document and
does not create any legal obligations on the part of, or any rights in favor of,
FARES, TFC or any other person.

 

        11. Except as otherwise agreed to in writing by the parties, this Letter
of Intent will automatically terminate at 11:59 p.m. (Los Angeles, California
time) sixty days after the date hereof or at any time prior to this date if
FARES notifies TFC in writing that it is not interested in pursuing the
Transaction. Upon termination of this Letter of Intent, the Parties will have no
further obligations hereunder, except as stated in Paragraphs 4, 5, 7, 8, 9, 10,
12 and this sentence of this Letter of Intent, which will survive any such
termination.



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 11

 

        12. This Letter of Intent shall be governed by New York law.

 

(intentionally left blank)



--------------------------------------------------------------------------------

Mr. Christopher L. Gillock

August 15, 2003

Page 12

 

If the foregoing correctly reflects your understanding of our mutual intentions
(and, as set forth in Paragraph 10 hereof, agreements), please so indicate by
signing and returning the enclosed copy of this Letter of Intent.

 

Very truly yours,

FIRST AMERICAN REAL ESTATE

SOLUTIONS LLC

By:   /s/    Kenneth D. De Giorgio  

--------------------------------------------------------------------------------

Name:   Kenneth D. De Giorgio Title:   Vice President THE FIRST AMERICAN
CORPORATION By:   /s/    Kenneth D. De Giorgio  

--------------------------------------------------------------------------------

Name:   Kenneth De Giorgio Title:   Vice President

 

ACKNOWLEDGED AND AGREED TO

AS OF THE DATE OF THIS LETTER:

 

TRANSAMERICA FINANCE CORPORATION. By:   /s/    Christopher L. Gillock  

--------------------------------------------------------------------------------

Name:   Christopher L. Gillock Title:   Executive Vice President